Citation Nr: 1827906	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-30 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to an acquired psychiatric disorder.

2.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to an acquired psychiatric disorder.

3.  Entitlement to service connection for a sleep disorder, to include as secondary to an acquired psychiatric disorder.

4.  Entitlement to service connection for hearing loss of the left ear.

5.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for cold injury residuals in the lower extremities.

7.  Entitlement to service connection for hypertension.
8.  Entitlement to service connection for a right ankle disorder.

9.  Whether new and material evidence has been received to reopen a claim for service connection for a heart disorder.

10.  Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disorder.

11.  Entitlement to an initial disability rating in excess of 10 percent for bursitis and degenerative joint disease of the right shoulder.

12.  Entitlement to an initial disability rating in excess of 10 percent for right knee retropatellar knee pain syndrome.

13.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to February 1989 in the United States Army.  He had additional service in the Army National Guard and Army Reserve from 1981 to 1983, and 1989 to 2003, with a period of active duty for training from September 1991 to February 1992.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The psychiatric claim listed above was developed as two separate claims, one for major depressive disorder and the other for PTSD.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the claims have been combined and recharacterized to include any acquired psychiatric disorder. 

In this regard, the Board also considered the decision of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008), which provides that a claim premised on a diagnosis not considered in prior decisions is treated as a new claim without the need for new and material evidence.  The RO denied a claim for service connection for major depressive disorder in a final March 2008 rating decision.  Since then, other psychiatric disorders, including anxiety disorder with panic attacks, PTSD features, and obsessive compulsive disorder behaviors, have been diagnosed.  The Board thus finds that the current claim may be considered without regard to whether new and material evidence has been received.  

The electronic filing system contains documents that were associated with the record since the RO's last readjudication of the claims.  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C. § 7105(e)(1), (2) (2012) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

The issues of entitlement to service connection for erectile dysfunction, a gastrointestinal disorder, a sleep disorder, left ear hearing loss, an acquired psychiatric disorder, hypertension, a right ankle disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no probative evidence of current frostbite or cold residuals of the lower extremities.  No clinical residuals of claimed frostbite have been identified.

2.  A March 2008 rating decision denied the Veteran's claim for service connection for coronary artery disease, status post myocardial infarction and stent placement, and degenerative disc disease of the lumbar spine, status-post old injury and surgery.  There was no material evidence pertinent to the claims received within one year of the issuance of that decision.  The Veteran was notified of the decision and apprised of his appellate rights but did not appeal.  

3.  The evidence received since the March 2008 decision does not relate to an unestablished fact necessary to substantiate the claims of service connection for a heart disorder or lumbar spine disorder; it is cumulative of the evidence already of record.

4.  Bursitis and degenerative joint disease of the right shoulder is not manifested by motion of the arm limited to the shoulder level.

5.  Right knee retropatellar knee pain syndrome is not manifested by flexion limited to 30 degrees or worse.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for cold injury residuals have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The March 2008 rating decision denying service connection for coronary artery disease, status post myocardial infarction and stent placement, and degenerative disc disease of the lumbar spine, status-post old injury and surgery is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017). 
3.  Evidence received since the March 2008 decision is not new and material, and the claims for service connection for a heart disorder and lumbar spine disorder are not reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

4.  The criteria for an initial disability rating in excess of 10 percent for bursitis and degenerative joint disease of the right shoulder have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5201-5019 (2017).

5.  The criteria for an initial disability rating in excess of 10 percent for right knee retropatellar knee pain syndrome have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5010-5260 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching the decisions below, the Board considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection Claim

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to show service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Veteran reports he was exposed to extreme cold while stationed in Korea.  He reports that on one occasion, he was sitting in a jeep, monitoring radio communications.  There was no heater in the jeep and no insulation in the vehicle.  It was 60 degrees below zero that night.  The Veteran did not realize that his feet and legs were frozen, and he could not move them.  He had to be extracted from the jeep in a sitting position and taken to a place where he could be warmed.  He reports current, significant cold sensitivity and problems with his toenail.

His DD Form 214 shows 1 year, 0 months, and 0 days of foreign service, and personnel records show service in Korea.  The Board accepts the Veteran's account of his in-service cold exposure, despite the absence of documentation of the jeep incident in service treatment records (STRs).  

However, there is no probative evidence of current frostbite or cold injury residuals of the lower extremities.  No clinical residuals of claimed frostbite have been identified anywhere in the record.  Medical records from 1997, including a December 1997 record for example, attribute the Veteran's pain in the right leg to his low back surgeries.  These records also document right foot pain following cardiac catheterization and other heart procedures; at no point was the pain associated with a prior cold injury.  On VA examination for the knee and ankle in July 2013, no complaints, diagnoses, or treatment pertaining to any cold injury residuals affecting the lower extremities were noted.  The Board finds the recent decision of Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018) is not applicable as neither pain nor functional limitations related to a cold injury of either lower extremity are shown in the record.

The Board has considered the general arguments made during the appeal that the Veteran was exposed to herbicide agents while serving in or near the Korean DMZ, and recognizes that early-onset peripheral neuropathy is associated with herbicide agent exposure.  However, the record does not contain documentation of early-onset peripheral neuropathy, including as a cold injury residual, and while personnel records show he served on the Korean DMZ, all of his service occurred after August 31, 1971.  See 38 C.F.R. § 3.307(a)(6)(iv)(providing presumptive service connection for Veterans with certain disabilities who served along the DMZ between April 1, 1968, and August 31, 1971).  Presumptive service connection is not available.

Where the probative evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the absence of probative evidence of a current disability, the other elements of service connection need not be addressed and the claim must be denied.

The Board has considered the Veteran's own assertions that he has current cold injury residuals of the lower extremities.  Although he is competent to report his symptoms, he has not been shown to have the medical training or expertise to be competent to render an opinion as to the medical diagnosis or etiology of this disorder.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Moreover, the credibility of the general assertions is severely undermined by the absence of any post-service diagnosis of the condition. 

The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

New and Material Evidence Claims

Generally, a claim that has been denied in a final, unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.
New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In considering these claims, the Board considered whether the Veteran has new or distinct diagnoses in accordance with the Federal Circuit's guidance in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  However, as a review of the record indicates that the Veteran's diagnoses pertaining to his heart and lumbar spine have been unchanged since the last final denial, Boggs does not apply.  

In a rating decision of March 2008, the RO denied service connection for coronary artery disease, status post myocardial infarction and stent placement, and degenerative disc disease of the lumbar spine, status-post old injury and surgery.  The evidence at the time consisted of statements from the Veteran, available STRs, personnel records, records from the Social Security Administration (SSA), and private medical records.  

With regard to the heart disorder, the RO reviewed STRs from 1983 to 1995.  STRs dated prior to 1983 and beyond 1995 were unavailable, all procedures had been exhausted in an attempt to obtain them, and further efforts to obtain them would be futile.  The available STRs did not document heart disease or a heart attack.  Records dated from 1997 and 1998 showed a heart attack, heart catheterization, and stent placement.  The RO denied the claim on a direct basis as the disorder was not incurred in or caused by service, and on a presumptive basis as it was not manifest within one year of service.

With regard to the back condition, the RO reviewed STRs from 1983 to 1995 and discussed that records dated prior to 1983 and beyond 1995 were unavailable.  The STRs did not show a diagnosis of or treatment for a back disorder.  Records following service showed that the Veteran injured his back at work in November 1989, and filed a workman's compensation claim for the injury.  Records thereafter, from the 1990s and 2000s, documented back surgeries and ongoing problems.  The RO denied the claim as a back disorder was not established during active duty and was not worsened by later National Guard service. 

There was no material evidence received pertinent to the issue within one year of the issuance of the decision.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal the decision.  The March 2008 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  He has not raised a motion to revise that decision based on clear and unmistakable error.  

The evidence received since the last final March 2008 rating decision includes statements from the Veteran, private treatment records including duplicate records, and VA examination reports pertaining to other conditions.  The basis for the prior denials was a lack of probative evidence establishing a nexus between a current disorder and service, or establishing presumptive service connection.  The records received since March 2008 do not contain any discussion concerning the etiology of his heart disorder or lumbar spine disorder, and do not support presumptive service connection.  Additionally, many of the records are exact duplicates of those provided prior to March 2008.  The Veteran's statements, while both admissible and believable, are repetitive of those made prior to March 2008.  The prior evidentiary defect has not been cured, nor has it triggered VA's duty to provide further assistance.  The evidence is cumulative and redundant of that already of record when the claim was denied in March 2008.  
      
In sum, the additional evidence received since the March 2008 rating decision does not relate to an unestablished fact necessary to substantiate the claims, nor does it raise a reasonable possibility of substantiating the claims.  The benefit-of-the-doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit-of-the-doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met).  The claims for service connection are not reopened.

Claims for Higher Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

	Right Shoulder 

In the July 2013 rating decision on appeal, the RO granted service connection for bursitis and degenerative joint disease of the right shoulder, and assigned a 10 percent rating under 38 C.F.R. § 4.71a, DCs 5201-5019, effective May 14, 2012.

Hyphenated diagnostic codes are used when a rating requires use of an additional rating criteria to identify the basis for the evaluation assigned.  Diagnostic Code 5019 is the code for bursitis, which rates the disability based on limitation of motion of affected parts.  

Diagnostic Codes 5200 to 5203 pertain to the shoulder and arm. As the Veteran is right-hand dominant, the criteria pertinent to the "major" extremity are for application.	

DC 5200 provides ratings where there is ankylosis of scapulohumeral articulation.  

Diagnostic Code 5201 provides a 20 percent rating where movement of the arm is limited to the shoulder level (90 degrees).  Limitation midway between the side and shoulder level (45 degrees) warrants a 30 percent rating, and motion to 25 degrees from the side warrants a 40 percent evaluation.

Diagnostic Code 5202 provides ratings for impairment of the humerus.  With malunion of the humerus, a 20 percent rating is warranted with moderate deformity, and a 30 percent rating is warranted with marked deformity.  With recurrent dislocation of or at the scapulohumeral joint, a 20 percent rating is warranted for infrequent episodes and guarding of movement only at the shoulder level.  A 30 percent rating is warranted with frequent episodes and guarding of all arm movements.  Higher ratings of 50, 60, and 80 percent are warranted where there is fibrous union of the humerus, nonunion of the humerus, and loss of the head of the humerus, respectively.

Diagnostic code 5203 addresses impairment of the clavicle or scapula.  With malunion, a 10 percent rating is warranted.  For nonunion without loose movement, a 10 percent rating is warranted, and for nonunion with loose movement, a 20 percent rating is warranted.  A 20 percent rating is also warranted for dislocation of the clavicle or scapula.  Diagnostic code 5203 also provides that the disability may be rated on impairment of function of a contiguous joint.

The normal range of motion of the shoulder is from 0 degrees of flexion (forward elevation) to 180 degrees of flexion, from 0 degrees of abduction to 180 degrees of abduction, from 0 degrees of external rotation to 90 degrees of external rotation, and from 0 degrees of internal rotation to 90 degrees of internal rotation. 38 C.F.R. § 4.71, Plate I.

The words "mild," "moderate," and "marked" are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.   

On VA examination July 2013, the Veteran reported intermittent right shoulder pain aggravated by weather changes or when working overhead.  He was not undergoing treatment for the disability.  He reported a flare-up occurring 2 weeks prior, lasting 2-3 days, which was precipitated by doing yard work.  On examination, flexion and abduction were both to 170 degrees with pain beginning at 150 degrees.  He could perform repetitive-use testing with no additional limitation in the range of motion.  Functional loss consisted of less movement than normal and pain on movement.  There was localized tenderness or pain on palpation.  Muscle strength was normal in flexion and abduction.  There was no ankylosis.  Rotator cuff condition testing was negative.  Tests for instability, dislocation, and labral pathology were negative or not applicable.  There was no other impairment of the clavicle or scapula.  There were no other pertinent findings, complications, conditions, signs, or symptoms.

The remainder of the post-service medical record, consisting of private medical records and records from the SSA, do not contain findings sufficient for rating the disability under the applicable diagnostic code.

Considering the pertinent evidence in light of the governing legal authority, the Board finds the preponderance of the evidence is against a 20 percent rating.  The right shoulder disability is not manifested by movement of the arm is limited to the shoulder level (90 degrees).  Rather, on VA examination, flexion and abduction, at worst, were limited to 150 degrees considering pain.

The preponderance of the evidence shows no additional loss of motion on repetition, and his pain and functional loss has already been considered in awarding the current rating.  The Board finds insufficient evidence to support a finding that his pain is so disabling as to actually or effectively limit shoulder motion to such an extent as to warrant the assignment of a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5201.   

The Board considered all other diagnostic codes pertaining to the shoulder but none provide the basis for an increase in excess of 10 percent.  DC 5200 does not apply as there is no ankylosis.  DC 5202 does not apply as there is no malunion, recurrent dislocation, loss of the head of, nonunion of, or fibrous union of the humerus.  DC 5203 does not apply as there is no malunion, nonunion, or dislocation of the clavicle or scapula.

For all the foregoing reasons, the Board finds that the preponderance of the evidence is against a higher rating for the Veteran's right shoulder disability.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, the doctrine is not for application. 

	Right Knee

In the July 2013 rating decision on appeal, the RO granted service connection for right knee retropatellar knee pain syndrome, and assigned a 10 percent rating under 38 C.F.R. § 4.71a, DCs 5010-5260, effective May 14, 2012.

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by x-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

In the absence of limitation of motion, a 10 percent evaluation is warranted if there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent evaluation is authorized if there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

Disabilities of the knee and leg are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263.  VA's rating schedule provides for ratings of 10, 20, or 30 percent where there is limitation of flexion of the knee to 45, 30, or 15 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

The rating schedule also provides ratings of 10, 20, 30, 40, and 50 percent for limitation of extension of the knee to 10, 15, 20, 30, and 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

For rating purposes, a normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability, is rated as 10 percent disabling.  Moderate recurrent subluxation or lateral instability warrants a 20 percent rating, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

On VA examination July 2013, the Veteran reported knee pain and weakness with weather changes.  He did not report flare-ups.  On examination, flexion was to 120 degrees with pain beginning at 100 degrees.  There was no limitation of extension and no objective evidence of painful motion with extension.  He could perform repetitive-use testing with no additional loss of motion.  Functional loss consisted of less movement than normal and pain on movement.  There was pain to palpation.   Muscle strength was normal in flexion and extension.  Joint stability testing was normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  There were no shin splints.  There were no meniscal conditions or surgery for a meniscal condition.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms.

The remainder of the post-service medical record, consisting of private medical records and records from the SSA, do not contain findings sufficient for rating the disability under the applicable diagnostic code.

Considering the pertinent evidence in light of the governing legal authority, the Board finds the preponderance of the evidence is against a 20 percent rating as flexion has not been shown to be limited to 30 degrees.  Rather, flexion was, at worst, to 100 degrees even when considering pain. 

The preponderance of the evidence shows no additional loss of motion on repetition, and his pain and functional loss has already been considered in awarding the current rating.  The Board finds insufficient evidence to support a finding that his pain is so disabling as to actually or effectively limit knee motion to such an extent as to warrant the assignment of a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5260. 

The Board considered all other diagnostic codes pertaining to the knee but none provide the basis for an increase in excess of 10 percent, or a separate rating.  Diagnostic Code 5003 does not provide the basis for an increased evaluation because the disability does not involve two or more joint groups with occasional incapacitating exacerbations.  As ankylosis is not shown, a rating under DC 5256 is not warranted.  Similarly, DC 5257 does not apply as the record does not indicate recurrent subluxation or lateral instability.  The Veteran is not shown to have a meniscal condition, so DCs 5258 and 5259 are not applicable.  As extension was normal on VA examination, a separate rating is not warranted under DC 5261.  As there has been no indication of malunion or nonunion of the tibia or fibula, or genu recurvatum, DCs 5262 and 5263, respectively, are not applicable.

For all the foregoing reasons, the Board finds that the preponderance of the evidence is against any higher or separate rating for the Veteran's right knee disability.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, the doctrine is not for application. 


ORDER

Service connection for cold injury residuals in the lower extremities is denied.

The application to reopen the claim for entitlement to service connection for a heart disorder is denied.

The application to reopen the claim for entitlement to service connection for a lumbar spine disorder is denied.

An initial disability rating in excess of 10 percent for bursitis and degenerative joint disease of the right shoulder is denied.

An initial disability rating in excess of 10 percent for right knee retropatellar knee pain syndrome is denied.


REMAND

Initially, the Veteran had numerous years of service outside of his period of active duty from May 1983 to February 1989.  A March 2008 Formal Finding indicates that STRs prior to 1983 and beyond 1995 are missing.  As such, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Particularly in light of the heightened duty applicable here, the exact dates for all periods of active duty, active duty for training, and inactive duty for training performed by the Veteran must be clarified for the record. 

Additionally, VA examinations are needed for the claims being remanded.  With regard to an acquired psychiatric disorder, VA examination reports from July 2011 and November 2013 show various current psychiatric diagnoses.  In the June 2014 statement of the case, the RO determined that the Veteran's stressor was established and advised him that it had been conceded.  Specifically, the Veteran reports that he was involved in 14 ambush and patrol maneuvers in Korea on the DMZ.  His DD Form 214 shows that his military occupational specialty (MOS) was infantryman for 5 years and 5 months, and his personnel records show service along the DMZ.  However, neither VA examiner provided an opinion on the etiology of the current diagnoses.  An opinion must be obtained.

The Veteran seeks service connection for erectile dysfunction, a gastrointestinal disorder, and a sleep disorder as secondary to his acquired psychiatric disorder.  As such, these three claims must be deferred pending adjudication of the claim for an acquired psychiatric disorder.  Additionally, opinions on the matter of direct service connection must be obtained for the claims.

With regard to erectile dysfunction, the disorder is documented in a July 2011 VA examination report.  The Veteran is competent to report his erectile dysfunction symptoms in service.  A VA medical opinion has not been provided.

With regard to a gastrointestinal disorder, diverticulosis was diagnosed in an August 2005 private treatment record.  STRs show enteritis in October 1983, and gastrointestinal problems in March 1984.  A VA medical opinion has not been provided.

With regard to a sleep disorder, sleep apnea was documented in an October 2000 private treatment record.  STRs show that the Veteran reported frequent trouble sleeping on a Report of Medical History in January 1986.  On VA psychiatric examination in July  2011, the examiner concluded that she could not determine the etiology of the condition without resorting to speculation.  She also stated that the Veteran's sleep difficulties at least as likely as not arose during service, but could not discern whether they were symptoms of sleep apnea or sleep problems related to a depressive disorder.  A further opinion should be obtained.

With regard to left ear hearing loss, the condition was documented on VA examination in July 2011.  The Veteran's MOS, infantryman, is associated with a high probability of exposure to hazardous noise.  M21-1.III.iv.4.B.3.d.  Further, STRs show otitis media in February 1989, and an April 1995 service audiogram depicting hearing loss.  The July 2011 VA examiner could not resolve the matter of etiology without resorting to speculation; a further opinion should be sought.

With regard to hypertension, a November 2011 private treatment record shows current hypertension.  In a November 1987 STR, the Veteran's blood pressure was 140/98.   In August 1988 STR, the examiner stated there was a history of borderline elevated blood pressure.   A VA medical opinion has not been provided.

With regard to a right ankle disorder, a July 2013 VA examination report shows current right ankle degenerative joint disease.  A January 1986 service examination report documents injuries to the ankles during football, and a July 1987 record documents right ankle pain for 4 years.  The July 2013 examiner provided a negative nexus opinion.  However, the rationale was that the "current examination was essentially normal."  The Board finds this confusing as the examiner also diagnosed degenerative joint disease; a further opinion should be sought. 

The claim for a TDIU is intertwined with the service connection claims being remanded.  A potential grant of service connection for the claims, and any statement made by the examiner on the impact of the disorder on employability pursuant to the applicable examination worksheet, would affect adjudication of the TDIU issue.  

Accordingly, these claims are REMANDED for the following action:

1.  Contact the National Personnel Record Center and/or the appropriate service entity and request that (1) it identify the exact dates for all periods of active duty, active duty for training, and inactive duty for training performed by the Veteran, and (2) forward any and all service treatment records associated with such duty that are not already incorporated in the record.  

2.  Afford the Veteran a VA examination to obtain evidence as to the etiology of his acquired psychiatric disorder, including PTSD.  A rationale must be provided for all conclusions reached.  All current disorders must be identified.  If there is disagreement with any prior psychiatric diagnosis, the examiner must  explain why.  

(A.)  For all psychiatric disorders other than PTSD, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder began during active service or is related to any incident of service, to include his involvement in 14 ambush and patrol maneuvers in Korea on the DMZ.

(B.)  If PTSD is diagnosed, the examiner is advised that the Veteran's verified in-service stressor (involvement in 14 ambush and patrol maneuvers in Korea on the DMZ), and any verified stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner must then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity.

3. Afford the Veteran VA examinations addressing the etiology of the below disorders.  A rationale must be provided for all conclusions reached.
* erectile dysfunction
* gastrointestinal disorder
* sleep disorder
* left ear hearing loss
* hypertension
* right ankle disorder
	
(A.) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any of the above disorders began during active service or are related to any incident of service.  The examiner must consider the following information in rendering the opinions:

* erectile dysfunction - the Veteran's reports of erectile dysfunction symptoms in service

* gastrointestinal disorder -enteritis in October 1983; gastrointestinal problems in March 1984

* sleep disorder - report of frequent trouble sleeping on a January 1986 Report of Medical History; report of July 2011 VA examiner

* left ear hearing loss - established exposure to hazardous noise in service; February 1989 documentation of otitis media; April 1995 audiogram depicting hearing loss; report of July 2011 VA examiner 

* hypertension - November 1987 blood pressure reading of 140/98; August 1988 service provider stating there was a history of borderline elevated blood pressure

* right ankle disorder - January 1986 service examination report documenting injuries to the ankles during football; July 1987 STR documenting right ankle pain for 4 years; July 2013 VA examination report 

* 
(B.)  If, and only if, service connection is granted for an acquired psychiatric disorder, the examiner must further opine whether it is at least as likely as not that erectile dysfunction, a gastrointestinal disorder, or a sleep disorder, were (a) caused or (b) aggravated (chronically worsened) by the service-connected acquired psychiatric disability.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


